UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE
SERVICES
February 7, 2014

Gene Lenz, Director
Federal and State Education Policy
Texas Education Agency
1701 North Congress Avenue
Austin, Texas 78701-1494
Dear Mr. Lenz:
This is in response to your April 29, 2013 letter to me seeking clarification of the requirements in
the Individuals with Disabilities Education Act (IDEA) and its implementing regulations in 34
CFR Part 300. Specifically, you asked “whether a local educational agency (LEA) is required to
report on the progress the student is making with regard to benchmarks or short-term objectives
or whether the Act [IDEA] merely requires the reporting of the student’s progress toward
meeting the overall annual goals” in the student’s individualized education program (IEP). You
indicate that in Texas, LEAs are only required to report consistent with IDEA requirements; for
those students who take alternate assessments aligned to alternate achievement standards, Texas
does not specifically require LEAs to report to parents on a student’s progress in meeting
benchmarks or short-term objectives. However, you seek clarification because you have
observed that LEAs have varying practices with regard to reporting the progress of students
whose IEPs include benchmarks or short-term objectives and that State educational agencies
have different interpretations of the progress reporting requirements in the IDEA.
Under 34 CFR §300.320(a)(2)(i), each child’s IEP must include a statement of measurable
annual goals. Under 34 CFR §300.320(a)(2)(ii), the IEPs of children who take alternate
assessments aligned to alternate achievement standards must also include a description of
benchmarks or short-term objectives. Under 34 CFR §300.320(a)(3)(i)-(ii), each child’s IEP
must include a description of how the child’s progress toward meeting the annual goals described
in 34 CFR §300.320(a)(2) will be measured; and when periodic reports on the progress the child
is making towards meeting the annual goals (such as through the use of quarterly or other
periodic reports, concurrent with the issuance of report cards) will be provided. This IDEA
requirement addresses reporting on a child’s progress toward meeting his or her annual IEP
goals.
The regulation at 34 CFR §300.320(a)(2)(ii) specifies that the IEPs of children who take
alternate assessments aligned to alternate achievement standards must include a description of
benchmarks or short-term objectives, but there is no specific IDEA requirement for reporting to
parents on every child’s progress in meeting these benchmarks or short-term objectives.
Therefore, whether reporting on benchmarks or short-term objectives is necessary to
meaningfully report on progress toward meeting the annual goals must be determined on a caseby-case basis.

Page 2 – Mr. Gene Lenz
While not specifically required by the IDEA, there may be some children participating in the
alternate assessment aligned to alternate achievement standards for whom reporting on the
progress in meeting the benchmarks or short-term objectives included in the child’s IEP is the
appropriate way to report meaningfully to parents on that child’s progress in meeting the annual
IEP goals. However, this is a matter that IDEA leaves to the discretion of the IEP Team.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.
If you have additional questions, please do not hesitate to contact Dr. Marion Crayton at 202245-6474 or by email at Marion.Crayton@ed.gov.
Sincerely,

Melody Musgrove, Ed.D.
Director
Office of Special Education Programs

